DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15 and 28-29 are objected to because of the following informalities:  
In claim 15, line 3, change “SIM” to “SIMD”.
In claims 28-29, line 1, change “direction” to “direct” for proper antecedent to claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-19 and 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over Koob (US 6,803,782) in view of Elliott (Computational RAM: A Memory-SIMD Hybrid).

	a plurality of computational memory banks (fig. 1bank 22/24), each computational memory bank of the plurality of computational memory banks including an array of memory units (fig. 1, memory 26/34) and a plurality of processing elements (fig. 1, PEs 30/38) connected to the array of memory units; and
	a plurality of single-instruction-multiple-data SIMD controllers (fig. 1, row decoder 28/36; 8:41-44, SIMD machine), each SIMD controller of the plurality of SIMD controllers being contained within at least one computational memory bank of the plurality of computational memory banks;
	wherein each SIMD controller is to provide instructions to the at least one computational memory bank (1:59-62, memory read/write operations);
	wherein each processing element of the plurality of processing elements includes static registers (fig. 2, registers 54/56) and an arithmetic logic unit ALU (fig. 2, ALU 58) to perform operations with the static registers; and
	wherein each processing element of the plurality of processing elements is to receive communicated state from static registers of another processing element, the ALU to perform operations with the static registers and the communicated state (fig. 2, via left/right shift -> register -> ALU).

Koob and Elliott are analogous art because they are from the same field of endeavor in using CRAM for SIMD processing. At the time of the filing, it would have been obvious to a person of ordinary skill in the art, having the teaching of Koob and Elliott before him or her to modify the decoder of each bank of Koob to include the SIMD controller of Elliott, thereafter there is a SIMD controller for each bank. The suggestion and/or motivation for doing so would be obtaining the advantage of finer grain control of each bank. Therefore, it would have been obvious to combine Koob with Elliott to obtain the invention as specified in the instant application claims.

	As to claims 2, 6, 11 and 33, Koob discloses the device of claim 1, comprising a bus (fig. 2, data bus 62, broadcast bus 42) connecting the plurality of processing elements with a computational memory bank (fig. 2, PE 30) of the plurality of computational memory banks.

	As to claims 3 and 15-16, Koob discloses the device of claim 2, wherein the bus is connected to a SIMD controller (fig. i.e., PE 112) of the computational memory bank, and wherein the bus is 

	As to claims 4 and 7, Koob discloses the device of claim 2, wherein the bus is segmented (fig. 3, segments of 112/116/118/122/134/136, 114, 120).
	
As to claims 5, 8 and 34, Elliott discloses the device of claim 1, comprising a plurality of busses, each bus to unidirectionally or bidirectionally (fig. 4.4, global instruction bus) communicate information among any of the SIMD controller and the plurality of processing elements, wherein one of the busses is segmented and another of the busses is not segmented (p.61, the size of a logically shared bus segment).

As to claims 9-10, Koob discloses the device of claim 1, wherein each SIMD controller is contained within a different one computational memory bank of the plurality of computational memory bank (fig. 1, decoder 28 to bank 26, decoder 36 to bank 34).

As to claim 12, Elliott discloses the device of claim 1, comprising an input/output circuit (fig. 3.7, I/O) connected to the plurality of SIMD controllers.



As to claims 18 and 32, Koob discloses the device of claim 1, comprising communications registers (fig. 2, transceiver 60) that are slaved to the static registers, the communications registers to provide communicated state to another processing element (2:46-49, communicating data between PE and bus).

As to claim 19, Koob discloses the device of claim 1, comprising one direct connection between each processing element and another processing element of the plurality of processing elements (fig. 2, left/right shift, data bus, broadcast/instruction bus).

As to claim 28, Koob discloses the device of claim 19, wherein the one direct connection is to provide the communicated state (fig. 2, transceiver 60).

As to claim 29, Koob discloses the device of claim 19, wherein the one direct connection is to allow sharing of state information that includes carry and sign information (fig. 2, left/right shift, data bus, broadcast/instruction bus).

Koob discloses the plurality of SIMD controllers connected by a bus (fig. 2, left/right shift, data bus, broadcast/instruction bus) to share decompressed information.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See M.P.E.P 707.05(c).
US 2006/0,155,955 discloses SIMD-RISC processor module, where the PU can be viewed as SIMD controlled in the claimed invention.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182